 516DECISIONSOF NATIONALLABOR RELATIONS BOARDColumbus Building and Construction TradesCouncil,AFL-CIOand The Kroger Co.LocalUnionNo.683,InternationalBrotherhoodofElectricalWorkers,AFL-CIOandThe Kroger Co.Local Union No. 200, United Brotherhood ofCarpentersand Joiners of America,AFL-CIOandThe Kroger Co.Local Union No.189, United Association ofJourneymen and Apprentices of thePlumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIOandThe KrogerCo, Cases 9-CC-387-1, 9-CC-387-2, 9-CC-387-3, and 9-CC-387-4.May 10, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn December 2, 1966, Trial Examiner William F.Scharnikow issued his Decision in the above-entitledproceeding, finding that the Respondents hadengaged in and were engaging in certain unfair laborpractices, and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondents and theGeneralCounsel filed exceptions to the TrialExaminer'sDecisionandsupportingbriefs.Subsequently,theRespondents, theGeneralCounsel, and the Charging Party filed answeringbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that Respondents Columbus Buildingand Construction Trades Council,AFL-CIO; LocalUnionNo.683,InternationalBrotherhood ofElectrical Workers,AFL-CIO; LocalUnion No. 200,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO;and Local Union No. 189,United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO,their officers,agents, and representatives,shall take the action setforth in the Trial Examiner's Recommended Order.'We agree with the Trial Examiner's conclusion that Kroger isnot an employer in the "construction industry"within themeaning of the proviso to Section 8(e) of the Act In so doing,however, we rely on the factual circumstances of this case and ourfinding in a similar case involving Kroger SeeColumbus Buildingand Construction Trades Council (TheKrogerCo.),149 NLRB1224TRIAL EXAMINER'S DECISION ANDRECOMMENDED ORDERSTATEMENT OF THE CASEWILLIAM F.SCHARNIKOW,TrialExaminer:Thecomplaint was issued on September 7, 1966, upon aconsolidation of cases based upon charges filed onAugust 1, 1966, by The Kroger Co., owner and operator ofa chain of food stores, and alleges the commission of unfairlabor practices within the meaning of Section 8(b)(4)(i) and(ii)(A)and (B), and Section 2(6) and (7) of the NationalLabor Relations Act, as amended (29 U.S.C. Sec. 151, etseq.,herein called the Act), by the four Respondent labororganizations named in the above captions, through theacts of their agents, including picketing of premises at1181 East Main Street, Columbus, Ohio, where Charles R.Snyder, Inc. (a nonunion general contractor herein calledSnyder), had built a store for the owner, MercantileProperties, Inc. (herein called Mercantile or the landlord).The complaint asserts that Kroger, as tenant ofMercantile and under the terms of its lease, hadundertaken the performance of certain construction workin the store to prepare it for occupancy, using its ownemployees and the employees of six named contractorswhose employees were represented by constituentmembers of Respondent Council. With respect to theRespondents' unfair labor practices, the complaint allegesin substance that the Respondents, although their labordispute was only with Snyder, (i) induced and encouragedindividuals employed by Kroger and its six contractors toengage in strikes or refusals in the course of theiremployment to perform services for their respectiveemployers, and (ii) threatened, coerced, and restrainedKroger and the six contractors with the objects in eachcase, (A) to force or require Kroger to enter into anagreement not to lease any store constructed by Snyder orany other nonunion contractor, which agreement wasprohibited by Section 8(e) of the Act; and (B) to force orrequire the six contractors to cease doing business withKroger; to force or require Kroger to cease doing businesswith Mercantile and thereby to force Mercantile to ceasedoing business with Snyder; and to force or require the sixcontractors to cease doing business with Kroger, therebyto force or require Kroger to cease doing business withMercantile, and, in turn to force or require Mercantile tocease doing business with Snyder.In their answer to the complaint, the Respondents denytheir commission of the acts of unfair labor practiceattributed to them and the objects for which the complaintasserts the Respondents committed these acts. The164 NLRB No. 79 COLUMBUS BLDG. & CONST. TRADES COUNCIL517Respondents also contend in their answer that Kroger "isan employer engaged in the construction industry withinthe meaning of Section 8(e) of the Act."Pursuant to notice, a hearing was held in Columbus,Ohio, on October 12, 13, and 14, 1966, before me, the TrialExaminer duly designated by the Chief Trial ExaminerThe General Counsel, the Respondents, and Krogerappeared by their respective counsel, and were affordedfull opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon theissues. Since the close of the hearing, I have received andconsidered briefs from the General Counsel and counselfor the Respondents.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESSES OF THE EMPLOYERS(ii)(A) and (B) of the Act. I further conclude that it willeffectuate the purposes and policies of the Act to entertainjursidiction of the present case.II.THERESPONDENT LABOR ORGANIZATIONSThe Respondents are the Columbus Building andConstruction Trades Council,AFL-CIO (herein called theCouncil),and 3 of its 19 constituent AFL-CIO trade unionlocals: Local Union No. 683, International Brotherhood ofElectricalWorkers,AFL-CIO (herein called the IBEW);Local Union No. 200,United Brotherhood of Carpentersand Joiners of America,AFL-CIO (herein called theCarpenters);and Local Union No. 189, United Associationof Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada,AFL-CIO (herein called the Plumbers).The Respondentsadmit in their answer to the complaint,and I find, thatthey are labor organizations within the meaning of the Act.The Kroger Co., an Ohio corporation with its principalofficeatCincinnati,Ohio (herein called Kroger), isengaged at Columbus, Ohio, and in other cities of variousStates of the United States, in the retail sale anddistribution of foods, meats, and related products throughretail food stores. During the year preceding the issuanceof the complaint which is a representative period, its grosssales exceeded $1 billion and the goods, meats, and relatedproducts shipped to its retail stores in Ohio from pointsoutside the State of Ohio, were of a value of more than$50,000.Charles R. Snyder, Inc., herein called Snyder, isengaged as a general contractor in the building andconstruction industry with its principal place of businessinColumbus,Ohio.During a 12-month period, itpurchases and receives steel and other materials of a valueof more than $50,000 from points outside the State of Ohio.Burroughs Electric Company, Inc., is an electricalcontractor with its place of business in Columbus, Ohio,where it annually receivesmaterialsfrom outside the Stateof Ohio of a value of more than $50,000. It was engaged byKroger in July 1966 to install electrical fixtures andequipment in the new store building leased by Kroger onEast Main Street, Columbus, Ohio.Other contractors in Columbus, Ohio, or its vicinity whowere engaged by Kroger to supply men or to perform workin the new store building were the following: Altman-Coady Company Inc. (herein called Altman): MollenauerPaintingCompany (herein calledMollenauer):JedProductsCompany (herein called Jed).UniversalRefrigeration, Inc. (herein called Universal), and ZackPlumbing and Heating, Inc (herein called Zack)In view of the foregoing, I find that Kroger, Snyder, andBurroughs are employers engaged in commerce and inbusinesses affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act. I further find thatSnyder, Altman, Burroughs, Mollenauer, Jed, Universal,and Zack are employers and persons engaged in theconstruction industryand inan industry affectingcommerce within the meaning of Section 8(b)(4)(i) andThe following findings of fact are based upon uncontradictedevidence There are no conflicts as to the basic facts The partiesdispute merely the significance of, and therefore the conclusionsto be drawn from,the acts and statements of the Respondents'admitted agents as shown by the testimony of the witnesses calledby the General Counsel Two of these witnesses (T E Waller andRalphHockman, respectively the president and secretary-III.THEUNFAIR LABOR PRACTICES[A.Kroger's Lease and the Landlord's Construction of theStore Building on East Main StreetOn October 27, 1965, Kroger as tenant and Mercantileas landlord executed a lease agreement and a lease at astipulated rental for a 5-year term with renewal options,covering premises at 1179 East Main Street in ColumbuswhereMercantile was developing a shopping center.Mercantile was to erect a building for a Kroger store byJuly 18, 1966, and Kroger undertook to install suchequipment and to make such changes and additions aswere necessary to adopt the building to its own use. Krogerhad supplied a "diagram" which was attached to the leaseagreement but which showed only the oblong shape,exterior dimensions, and location of the building withrespect to other projected buildings on the tract. Inaddition,under the lease agreement, Kroger was tofurnish, and later did furnish, preliminary "drawings"which showed such general matters as the locations anddimensions of openings in the structure for doors andwindows and the locations of required drain areas in thefloor. The drawings presented Kroger's minimum, generalrequirements, but were not sufficiently detailed northerefore serviceable for the actual construction of thebuilding.Pursuant to the lease agreement, and inaccordance with the "diagram" and "drawings," thelandlord'sarchitectprepared,andKroger gave itsrequired approval, of the "plans and specifications" whichcontrolled the details of actual construction of thebuilding.Neither the lease agreement nor the lease made anyselection of the general contractor or the subcontractors;nor did they reserve to Kroger any right to suggest orapproveMercantile'sselection.Mercantile,asthelandlord, thereupon entered into a contract with Snyder,as general contractor, and Snyder began construction onMarch 6, 1966 Before and during construction, Kroger'sdivision construction engineer, Edgar Hiser, met andtreasurer of the Respondent Council)were called as adversewitnessesby the GeneralCounsel but they gave no evidencecontradictory of any of the basic elements of the GeneralCounsel's case Aside from a briefexaminationby Respondents'Counsel of Edgar Hiser, Kroger's construction engineer (whichdeveloped no inconsistencies with the rest of the evidence), theRespondents called no witnesses of their own 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDconferred with the landlord's architect about grade, thesprinkler system, and the dock. Snyder was present ononly one of these occasions. On or shortly before July 18,1966, Mercantile's agent informed Kroger that the buildinghad been "substantially completed" and on July 18,Martin Post(another of Kroger's construction engineers)inspected the building. Some additional work wasperformed by Snyder'smenlater that same day andevening.All of the work that was to be done on thebuilding before Kroger was to make its installations andchanges, had then been performed and on July 19, Krogeraccepted the building.B.The Respondents' Dispute with Snyder, the GeneralContractor, and their Attempt to Enlist Kroger's AidBefore any work began on the construction of the EastMain Street building, the Respondent Council had learnedthat Snyder was to be the general contractor. Snyder was anonunion contractor: i.e., he had no contract with theCouncil or any of its appropriate constituent local unionscovering his construction employees. And he was nostranger to the present Respondents In 1963, they hadprotested to Kroger against Snyder's contruction of aKroger store for another landlord in Lancaster, Ohio. Asthe Board held in its decision of a previous case basedupon the events following this protest,2 three of thepresentRespondents (i.e., the Council, IBEW, andCarpenters) had then violated Section 8(b)(4)(i) and (ii)(A)and (B) of the Act in an attempt to force Kroger, thelandlord in that case, and Kroger's subcontractors to ceasedoing business with each other and with Snyder, bycommitting acts similar to those now charged in thepresent case, including picketing of the store site after thebuilding had been erected by Snyder and while Kroger andits contractors were completing Kroger's installationsOn March 2, 1966 (and thus 4 days before Snyderstarted the Main Street job) Ralph Hockman, secretary-treasureroftheRespondentCouncil,made anappointment by telephone to speak to Max David, Kroger'sreal estate manager,about Kroger'sbuilding program.Hockman appeared that afternoon at Kroger's office withT. E. Waller, who was Respondent Council's presidentand business agent of the Respondent Carpenters.In theirconversationwithDavidandEdgarHiser(theRespondent's division construction engineer),Hockmansaid he had heard Snyder had the contract to build theMain Street store, and that, if this were so, he (Hockman)would be very unhappy, that Snyder's building the storewould be bad publicity for Kroger, and that Kroger'scustomers would not like it Hockman asked Kroger not tobuild the store with anonunioncontractor, and if Snyderdid erect the building,not to mix union and nonunionlabor. David replied that Kroger had no control over whowould build the store and that it could insist only that thebuilding be "in accordance with our drawings." Hockmanthen asked David to use his influence and his position asKroger's realestate managerto convince the landlord thatSnyder should not erect the store.The Respondents apparently made no attempt tointerfere with, or impede, Snyder's construction of thebuilding. Before July 19, 1966, when Kroger accepted thebuilding, there was no picketing at the site nor atSnyder'swarehouseNor, since the Board had issued its order2Columbus Building and ConstructionTrades Council (TheKroger Co ),149 NLRB 1224against theRespondents in the previous case onNovember 30, 1964,3 had the Respondents communicatedany protest to Snyder. Snyder was still a nonunioncontractor; i.e., he had no contract with any unioncovering the 28 bricklayers, carpenters, cement workers,and laborers whom he employed. But five of Snyder'ssubcontractors were union employers: i.e , Accurate GlassCompany (herein called Accurate Glass), BuckeyeAcousticalCompany (herein called Buckeye), WilsonFlooring Co. (herein called Wilson Flooring), Capital FireProtection Co. (herein called Capital), and MollenauerPainting Company (herein called Mollenauer). So far asthe record shows,the remaining three subcontractors forSnyder may have been nonunion contractors; i.e., GeorgeGoodburn Company (roofing), Air-Flo Corporation (heatingand air-conditioning), and Quality Plumbing CompanySome of these eight subcontractors, as well as Snyder'sown men, worked on Snyder's contruction of a drugstoreadjoining the Kroger'sstore but in an earlier stage ofconstruction.C.The Respondent's Attempts to Block Completion of theKroger Store through Pressures Exerted upon Kroger, itsContractors and their Employees in July19661.Kroger's preparations and the situation on July 19Kroger began preparation for its work on the store byordering and storing material and equipment on the site inJune 1966. By the middle of July, it had made most, if notall,itsarrangements.Itsregular carpenter foreman,William Belt, was a member of the Carpenters and was tosupervise the work of laborers who were on Kroger'spayroll and also the work of carpenters who, althoughsupervised by Belt and supplied on his call to the businessagent of Respondent Carpenters, were on the payroll ofAltman-Coady Company, Inc., a union employer hereincalled Altman. Altman paid the wages of the carpenters onthe time records kept by Kroger and was then reimbursedby Kroger and paid a commission or "override " Altmanhad no control over the assignment of the carpentersalthough they were on its payroll, knew nothing of wherethey worked until the payroll sheets came in from Kroger,and, in July 1966, Belt assigned these carpenters to, andchanged their assignments between, the Main Street siteand two other Kroger stores where work was also underway.Kroger also made contracts with five other contractors,all of whom were union contractors. Burroughs ElectricCompany (herein called Burroughs) was to install lightsand the electrical lines to the compressors,cases, andshelves.UniversalRefrigeration, Inc. (herein calledUniversal), was to install the compressors. Zack Plumbingand Heating, Inc (herein called Zack), was to install thelavatories,the meat sink, and plumbing for the grocerystore.Walter Deeton (not otherwise described or referredto in the record)was to supply and install the intercomsystem. And Jed Products Company(hereincalled Jed)was to supply and install automatic door equipment.In addition to the work thus to be performed afterJuly 18, 1966, by the employees of these contractors onbehalf of Kroger, and by the carpenters and laborersdirectly supervised by Belt as Kroger's foreman, thereremained other interior work which depended upon the3Columbus Bldg & Constr Trades Council, supra COLUMBUS BLDG & CONST. TRADES COUNCIL519progress of Kroger's work, but which was the landlord'sresponsibilityunder the lease agreement and wasthereforetobeperformedbySnyder'svarioussubcontractors butnotby any of Snyder's employees.2.The Respondents' picketing of the site on July 21 andJuly 22The executive board of the Respondent Council consistsof the business agents of the constituent locals in theCouncil, including the Respondents Carpenters, IBEW,and Plumbers. In the periods between meetings of thedelegates from the Locals, the executive board conductsthe day-to-day business of the Council with power toauthorize picket lines. Absent such authorization by theCouncil, the Locals and their members will not refuse tocross a picket line established by another local or locals InJuly 1966, T. E. Waller, the Respondent Carpenters'businessagent, was the president of Respondent Counciland presided at the meetings of its executive boardShortly before an executive meeting held on July 19,1966, Foreman Belt had asked President Waller, as theCarpenters'business agent, to supply carpenters for theKroger jobs. And, in an incident to which reference willagainbemade, Frank Crowley, a business agent forRespondent Plumbers, had met Donald Long earlier in themonth at the Kroger store site on Main Street when Long,an employee of Universal, was making a preliminarydelivery of material. After questioning both Long and Beltas to whether Kroger had actually taken possession,Crowley had told Long he would check to see whetherthere was a "banner" on the site.Itappears from the credible testimony of PresidentWaller that at the executive boardmeeting onJuly 19, theRespondent Council authorized picketing at the Krogerstore siteon Main Street. As Waller testified, one of thebusiness agents said at this meetingthat the Councilwould not work on the Snyder job, and "by the usualvoting sign" and a majority vote, the executive board"agreed they shouldn't." Accordingly, Waller gave RobertJones,his assistantbusiness agent for the RespondentCarpenters, a picket sign or "banner" with instructions totake it out to the Kroger store site on Main Street." The"banner" was one whichall business agents inthe Councilpossessed and bore the following legend: "This Job Unfairto Organized Construction Labor of AFL-CIO."AssistantBusinessAgent Jones actually picketed theKroger site with this banner on Thursday and Friday,July 21 and 22. He first appeared at about 10 a.m. onJuly 21 after the men hadstartedwork but stayed thereonly part of the day. On the following day, he reappearedat about 7 or 7:30 a.m. and left at about 8 a.m. On July 21,the picket walked with his sign first on the parking lotbetween the store and the street. Later that day, and againon the following day, he walked on the sidewalk. On bothdays he walked along the full frontage of both the Krogerstore and the adjoining drugstore.When the picketing began on July 21, none of Snyder'semployees were working on the Kroger store although"Secretary-Treasurer Ralph Hockman of the Council testifiedthat he had heard "rumors" that the Kroger store site was to bepicketed by Respondent Carpenters, but that this was merely"comment"and there was no"definite"decision as to picketingBut I credit President Waller's testimony and find that theCouncil actually authorized the picketing5AlthoughKroger'sandAltman'semployeeswereunquestionably interrupted in their work, the record does notshow when they returned to work after the picketing Universal'ssome were laying brick at the front of the drugstore andwere tying in the front and the interior of that store to acommon wall which it shared with the Kroger store. In theKroger store building, there were a number of otheremployees at work. One was a Kroger employee. Two(William Lowe and a man named Angus) were carpenterswho had been supplied by Respondent Carpenters onKroger Foreman Belt's request, and who, although onAltman's payroll, were being directly supervised by Beltunder Altman's arrangementwith Kroger. Donald Long (arefrigeration service andinstallationman employed byKroger's contractor, Universal) was also at work on casesin the store. In addition, there was an undisclosed numberof employees of four of Snyder's union subcontractors,performing work which could be done only as Kroger'swork progressed; i.e., an employee or employees ofCapitalFireProtection on the sprinkler system, ofMollenauer on the interiorpaintingof doors, of BuckeyeAcoustical on the ceilings, and of Wilson Co. on the floors.What the employees of these last-named subcontractorsof Snyder did when the picket appeared is not shown bythe record. But the Kroger employee, the two carpenterson Altman's payroll, and Universal's employee Long, leftthe job onseeingthe picket. And, on the following day,July 22, when the picket appeared early in themorning,the two carpenters and a third (Cloyd Valiance who hadbeen sent out by Foreman Belt to work at another Krogerstore on July 21, but had been instructed to come back totheMain Street store on the 22d) refused to cross thepicketline, asdid also Long on his return to the store thatday.As an apparentresultof the picketing and a number ofrelated conversations between the Respondents' agentsand Kroger's and its contractors' representatives andemployees (which will now be considered) the opening ofthe Kroger store, scheduled for some time in September,was necessarily postponeduntilOctober 5, 1966. For notonly was Kroger's completion of its work in the storedelayed so far as it depended upon its own, Altman's, andUniversal's employees,5 but, in spite of their Employers'contracts with Kroger requiring work on the store in lateJuly, Zack's, Jed's, and Burroughs' men did not appear onthe site until September 12, 1966, after a United Statesdistrictcourthad enjoined the Respondents frominterfering with the job.3.Other acts of the Respondentsa.With respect to Universal and its employee, LongUniversal,Kroger's refrigeration contractor, has acontract covering its employees with Plumbers Local 687ofMansfield, of which its employee, Donald Long, is amember. Long and Ralph Ridenour (Universal's president)testified credibly and without contradiction concerningvarious statementsmade to each of them separately byBusinessAgents Frank Crowley and "Curly" Steiner ofRespondentPlumbersand,inoneinstance,byRespondent Council President Waller.s As will appear,man, Long, performedsomework in August Universal'spresident,Ralph Ridenour,testifiedthat its workwas thencompleted But Long testified,and I credit his testimony, that hedid not finish the installationuntil October 4, the day before thestore opened6Neither Crowleynor Sterner testified In his testimony,Waller did notrefer to,nor thereforedeny, making the statementto Ridenour to which Ridenourtestified 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese statements of the Respondent's agents were clearlyintended at first to create the impression, and thendefinitely to inform Long and Ridenour, that there was aunion "banner" on the Kroger store site (even before andafter,aswell as during, the short period of actualpicketing) and that Universal, because of its and Long'sties to the Plumbers through the Mansfield Local, shouldnot perform any work for Kroger at the site. In histestimony as to his four conversations with Steiner, Longwas certain that one of them occurred on July 21, when thepicket first appeared on the site. He seemed uncertain astowhether his other conversations with Steiner occurredbefore or after July 21; i e., either on or about July 19 orJuly 29, on both of which days he had workedat the site inthe absence of the picket. But whichever date it was isimmaterialin view of the clear substance of Steiner'sremarks according to Long, and the Respondent's failureto produce Steiner as a witness to deny or explain themAccordingly, the following findings are made upon thebasisofLong'sandRidenour'scredibleanduncontradicted testimony.Sometime before July 19, Long made a delivery ofmaterial to the Kroger store site and was talking there withKroger Foreman Belt when Frank Crowley, one ofRespondent Plumber's business agents, came up andquestioned them as to whether Kroger had actually takenpossession of the building. Although assured by Belt thatKroger wasin possession,Crowley told Long when the twowere alone, that the store was being built by nonunionlabor up to thetimeKroger was to take possession, thatCrowley doubted Kroger's having possession because theroof was not on the back of the building, but that Crowleywould check to see if there was a "banner" on the site. Aday or so later, Long told Ridenour, his boss, that Crowleyhad said Kroger might not have possession of the store andthere might be trouble about nonunion labor.Ridenour consulted Business Agent Cole of thePlumbers'Mansfield Local who said he knew nothingabout the situation. On Cole's advice, Ridenour made atelephone call to "Curly" Steiner, the RespondentPlumbers' business agent, but spoke to Business AgentCrowley who told him Steiner thought there was a"banner" on the job but that Ridenour should call thePlumbers'Mansfield business agent. Ridenour againcalled Cole and Cole suggested it would be best to stopwork. Accordingly, Ridenour held off work on the Krogerstore untilJuly 19 when Long returned to his work therefor a few days. Then, "when the picket arrived," Ridenouragainpulled Long off the job.As already found, when the picket appeared on July 21,Long left the job. He immediately telephoned BusinessAgent Crowley but spoke instead to Business AgentSteiner who answered the telephone. Steiner told Long,the picket's there and you got to leave the fob."On July 22, the second day of the picketing, Ridenourmade two telephone calls to Business Agent Steiner andone to Council President Waller. In the first call toSteiner, Ridenour asked Steiner whether Universal shouldgo back on the job, but Steiner said no, because he thoughtthe store was being picketed by the AFL-CIO. Ridenourthen called Waller and asked what he should do. Wallermerely said, "normally you don't want to cross a picketline, do you?" In the second call to Steiner later that day,Ridenour said, "Curly, we are getting absolutely nowhere.We are going around in circles," to which Steiner replied,"You usually don't cross the picket line. Contact yourlocalbusiness agent." Although Universal eventuallyfinished its job at the Kroger store, it was not untilOctober 4.7As noted, there was another series of significantconversations between Long and Business Agent Steinerat a time when there was no picketing of the Kroger storesite although it is not clear whether they occurred beforeor after the picketing. In any event, it was after Longsecured a "travel card" from Business Agent Cole of theMansfield Local. On the day he received this card, Longspoke to Steiner twice and Steiner told him the situationwas still the same, the "banner" was on the store.But Long nevertheless returned to the Kroger site and,finding no picket there, began work after again callingSteiner whom he asked to come to the site to get his"travel card" since he (Long) was not sure where Steiner'soffice was located. Steiner did come to the site but beforeLong could give him the card, Steiner asked him, if hewere aware of the fact there was a "banner" on the store.Long said he saw no "banner" nor any reason why hecouldn'twork there. Steiner then said that he wouldappreciate it if Plumbers' members would "help them outdown here" in their attempt to correct a situation in whicha building was built by nonunion labor up to the point thatKroger took over and completed the building with unionlabor.b.With respect to ZackZack, a union plumbing contractor, was asked by Krogeron Friday, July 22, to perform work at the new Krogerstore.Having been frankly told by Kroger there was apicket at the site, President Clement Zacksaidhe wouldcallPlumbers'BusinessAgent Steiner. Steiner was outwhen Zack made the call and Zack therefore calledCouncil President Waller who said Zack should call theLocal Plumbing Union.On Monday, July 25, Zack reached PlumbingBusinessAgent Steiner on the telephone. Zack told Steiner he hadnot sentmen out to the job because of the picket line.Steiner said he would call Zack the next day, TuesdayJuly 26. On Tuesday, Steiner did telephone Zack and said"Under the circumstances, you cannot man the job. I willcall you when you can man the job."Zack telephoned Steiner again on Wednesday, the 27th,and protested that other tradeswere manningthe job anddoing some of his work. Steiner said he would look into thematter and call Zack. On a further telephone call toSteiner on Friday, the 29th, Zack spoke to Business AgentCrowley and upon Zack'srepeatinghiscomplaint,Crowley said Zack would have to speak to Steiner. Steiner,never called Zack as he had promised and Zack made nofurther attempt to speak to Steinerand sent nomen out tothe Kroger store until September 12, after issuance of thedistrict court injunctionagainstthe Respondents.c.With respect to Jed andits installationman, PhilipMichaelJed, another union contractor, had a contract withKroger to supply and install doors and automatic doorequipment at the Kroger store. Philip Michael, its"branch" or "service manager" was a member of IBEWLocal 688 and himself made Jed's installations. In June1966, Jed installed some doors in the store so the place7See fn5, supra COLUMBUS BLDG. & CONST. TRADES COUNCILcould be locked up. And, in July, Jed was asked by Krogerto complete the installations.Michael had heard there wasa "banner" on the job andtelephoned Respondent IBEW'sBusinessAgent DanielBricker who confirmed the existence of the "banner."Michael would notgo towork on the job because, as hetestified, he is "too muchof a union man to cross a`bannnered' job." He did, however, call Bricker, severaltimes includingMonday, July 25, when Bricker said that tothe best of his knowledge, the "banner"was stillthere butthat he (Bricker) would go to theBuildingTrades" to see ifthe banner had been lifted. Later in the week, Michaelagain called Bricker who said the "banner"was still on.As already found, Jed did not appear on the site to makethe installationuntilSeptember 12, 1966.d.With respect to BurroughsAs already found, Burroughs had the contract to makeelectrical installations in the store for Kroger. Burroughshas had a contract with the Respondent IBEW covering itsemployees since 1953 and called the Respondent IBEW'shiring hall for its electricians who are in short supply in theColumbus area. These referrals are ordinarily for regularemployment by Burroughs and not for a particular job.In July 1966, Robert Burroughs, secretary of Burroughs,heard through his employees that there were "uniontroubles" on the Kroger site. In the third week in July, hecalled Respondent IBEW's Business Agent Bricker andaskedwhether this was so. Bricker said yes, andBurroughs asked no more because, as he testified,Burroughs had a "marriage" with the Union and it wasenough for Bricker to say there were difficultiesBurroughs called Bricker a number of times. In one oftheir conversations, Bricker said he would find out fromthe Building Trades Council what the status of the jobswas and when Burroughs could go to work. Bricker said hewould let Burroughs know. Burrough's men actually didnot perform their work on the Kroger storesite untilSeptember 12, 1966, and thus after the district courtinjunction.Respondent IBEW did not supply any electricians toBurroughs during this period but I do not regard this asbeing significant in the present case There is no evidencethat Burroughs made a specific request at the time, noreven if we assume that Burroughs had previously made astanding request for electricians does it appear thatelectricians were then available for referral to Burroughsby the IBEW.D.ConclusionsBefore construction of the Main Street store, theRespondents protested to Krogeragainstthe employmentof Snyder as the general contractor. This they had alsodone with respect to another Kroger store built by Snyderfor another landlord in 1963.8 Their dispute in 1966 as in1963, was with Snyder as a nonunion contractor and notwith Kroger, nor with the landlord who hired Snyder, norwith the contractors hired by Kroger to finish the store andmake the necessary installations required by Kroger for itsuse. But, as the evidence shows, instead of making anyreasonable attempt to limit their action to primary actionagainst Snyder, the Respondents, in 1966 as in 1963,'ColumbusBuilding&ConstructionTradesCouncil,AFL-CIO,149 NLRB 1224521brought pressure squarely upon the neutral employers andtheiremployees in order to involve them on theRespondents' side in their dispute with Snyder.At first, in March 1966, the Respondent Council, actingon behalf of its Locals including the three otherRespondents, attempted to persuade Kroger to use itsinfluence to prevent Snyder's retention by the landlord asgeneral contractor. Then, expressing their disapproval andthe unfavorable customer publicity which Kroger wouldsuffer as a result of Snyder's employment and the use-ofnonunion labor in building the store, they tried to dissuadeKroger from leasing and occupying the Main Street storeor any other store built by Snyder or by any other nonunioncontractor.Having thus informed Kroger at the outset of theiropposition to Snyder's construction of the Main Streetstore and Kroger's tenancy and use of any such store builtby nonunion labor, the Respondents did nothing moreabout the matteruntilSnyder's employees had completedtheir work and left the building in July 1966. Then, on July21 and 22, pursuant to a decision reached by their Coun-cil's executive committee on July 19, their picket carried a"banner" or sign with the simple legend, "This Job UnfairtoOrganized Construction Labor of AFL-CIO," not onlyin front of the drugstore where some of Snyder's men werestillworking, but also in front and along the entire streetside of the Kroger store where Snyder's men were nolongerworking but where Kroger's men and otheremployees of Kroger's unioncontractors had begun theirinterior and installation work. Moreover, in the instancesalready noted before and after, as well as during the briefperiodof this actual picketing, each of the fourRespondents (the Council through President Waller andthe others through their respective business agents)informedKroger, its union contractors and theiremployees who were either working or about to work infitting out the interior of the store for Kroger's use, thatthere was a "banner" on the job-a clear indication thatthe "picketing," both actual and fictional, was intended bytheRespondents to exert pressure on the neutralemployers and employees not to perform any work on theKroger job. Indeed, as has been noted, in a number ofthese instances the appeal and the pressure were explicit.And, as has also been noted, they were generally effective.The Respondent's extension of their picketing into thearea in front of the Kroger store where only employees ofneutral employers were then at work, without at the sametime restricting the broad appeal of the picket sign, wouldin itself provide sufficient indication of the Respondents'intentiontodirectthepicketingpressurenotaspermissibleprimary action against Snyder, but assecondary pressure upon the neutral employers and theiremployees which is forbidden by Section 8(b)(4)(i) and(ii)(B) of the Acts But the Council's representatives'initialpressure upon Kroger in March and the statements madeby all four of the Respondents' agents to Kroger, theneutral contractors, and their employees in July 1966,concerning the picketing and the presence of a "banner"on the job, furnish additional and even more persuasiveindications that the entire course of the Respondents'conduct with respect to the Kroger Main Street job wasintended to put pressure upon Mercantile (the landlord)and all the other neutral parties and their employees atevery point in the chain of their relationships with respect9 Sailors'Union of the Pacific, AFL (Moore Dry DockCompany),92 NLRB 547,549 522DECISIONSOF NATIONALLABOR RELATIONS BOARDto the Kroger store, to stop work or to refrain from work onthe store, and to cease doing business with each other.One of the obvious objectives of the Respondents inexerting these pressures upon the neutral parties, was toforce Kroger to agree in effect not to lease or occupy theEast Main Street store or any other store built by Snyderor any other nonunion contractor. Such an agreement,even though it would have been merely implied fromKroger'scapitulation to the Council'sMarch 1966demands would have been an agreement violative ofSection 8(e) of the Act, and the Respondents' pressuresupon Kroger, directly and through Kroger's contractorsand their employees in order to obtain this result, wastherefore violative of Section 8(b)(4)(i) and (ii)(A) of the Act.Since Kroger merely fits out its stores and installs itsequipment, and is not in the business of contracting ormaking installations in buildings for other occupants, it isnot and was not, "an employer in the constructionindustry" within the meaning of the first proviso to Section8(e) as the Respondents' contend. 10In sum, I find and conclude as the complaint alleges,that the Respondents committed unfair labor practiceswithin the meaning of Section 8(b)(4)(i) and (ii)(A) and (B)of the Act, by (i) inducing and encouraging individualsemployed by Kroger and its six contractors to engage instrikes or refusals in the course of their employment toperform services for their respective employers, and(ii) threatening, coercing, and restraining Kroger and thesix contractors with the objects in each case, (A) to forceor require Kroger to enter into an agreement which isprohibited by Section 8(e) of the Act; and (B) to force orrequire the six contractors to cease doing business withKroger; to force or require Kroger to cease doing businesswith Mercantile and thereby to force Mercantile to ceasedoing business with Snyder. and to force or require the sixcontractors to cease doing business with Kroger, therebyto force or require Kroger to cease doing business withMercantile, and, in turn, to force or require Mercantile tocease doing business with Snyder.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth insection III, above, occurring in connection with theoperations of the Employers described in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged incertain unfair labor practices,itwill be recommended thatthey cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theActUpon the basis of the foregoing findings of fact, andupon the entire record in the case,Imake the following-CONCLUSIONS OF LAW1.TheRespondents,Council,IBEW, Carpenters, andPlumbers,are labor organizations within the meaning ofSection 2(5) of the Act.2.By inducing or encouraging individuals employed bypersons engaged in commerce or in an industry affectingcommerce to engage in refusals in the course of theiremployment to perform services, and by threatening,coercing, or restraining persons engaged in commerce orin an industry affecting commerce, with the object of(a) forcing or requiring Kroger to enter into an agreementwhich is prohibited by Section 8(e) of the Act; and(b) forcing or requiring Altman, Burroughs, Mollenauer,Jed, Universal, and Zack to cease doing business withKroger; forcing or requiring Kroger to cease doingbusiness with Mercantile and thereby forcing Mercantiletocease doing business with Snyder, and forcing orrequiring Altman, Burroughs, Mollenauer, Jed, Universal,and Zack to cease doing business with Kroger, therebyforcing or requiring Kroger to cease doing business withMercantile, and, in turn forcing or requiring Mercantile tocease doing business with Snyder, the Respondents haveengaged in unfair labor practices within the meaning ofSection 8(b)(4)(i) and (ii)(A) and (B) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,itisrecommended that the Respondents, ColumbusBuilding and Construction Trades Council, AFL-CIO;LocalUnionNo. 683, InternationalBrotherhood ofElectricalWorkers, AFL-CIO; Local Union No. 200,United Brotherhood of Carpenters and Joiners of America,AFL-CIO; and Local Union No. 189, United Associationof Journeymen and Apprentinces of the Plumbing andPipe Fitting Industry of the United States and Canada,AFL-CIO, their officers, agents, and representativesshall:1.Cease and desist from:(a) Inducing or encouraging individuals employed byThe Kroger Co., Altman-Coady Company, Inc., BurroughsElectric Company, Inc., Mollenauer Painting Company,Jed Products Company, Universal Refrigeration, Inc , orZack Plumbing and Heating, Inc., or by any other personengaged in commerce or in any industry affectingcommerce, to engage in strikes or refusals in the course oftheir employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services,where an object thereof, is either to force or requireAltman-CoadyCompany, Inc.,BurroughsElectricCompany, Inc.,MollenauerPaintingCompany, JedProducts Company, Universal Refrigeration, Inc , andZack Plumbing and Heating, Inc., or any other person tocease doing business with the Kroger Co.; to force orrequire The Kroger Co to cease doing business withMercantileProperties,Inc.:toforceMercantileProperties, Inc., to cease doing business with Charles R.Snyder, Inc.; or to force or require the Kroger Co. to enterinto an agreement which is prohibited by Section 8(e) ofthe Act.(b)Threatening, coercing, or restraining the KrogerCo.,Altman-Coady Company, Inc., Burroughs ElectricCompany, Inc.,MollenauerPaintingCompany, JedProducts Company, Universal Refrigeration, Inc., or Zack10Columbus Building and Construction Trades Council, supra,149 NLRB at 1225-26 COLUMBUS BLDG. & CONST. TRADES COUNCILPlumbing and Heating, Inc., or any other person engagedin commerce or in an industry affecting commerce, for anyof the objects set forth in the preceding paragraph 1(a).2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Post at their business offices, meeting halls, and allother places where notices to members are customarilyposted,copiesoftheattachednoticemarked"Appendix."" Copies of said notice, to be furnished bythe Regional Director for Region 9, after being duly signedby representative, shall be posted by the Respondentsimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members andemployers are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Furnish the Regional Director for Region 9, signedcopies of said notice for posting by the Kroger Co.,Altman-Coady, Inc., Burroughs Electric Company, Inc.,Mollenauer Painting Company, Jed Products Company,Universal Refrigeration, Inc., and Zack Plumbing andHeating, Inc., if willing, in places where notices toemployees are customarily posted. Copies of said notice,to be furnished by the Regional Director, shall, after beingsigned by the Respondents, be forthwith returned to theRegional Director for disposition by him.(c)Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith. 12" In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "'t In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS AND EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify all membersand employees that:WE WILL NOT induce or encourage individualsemployedby the Kroger Co., Altman-CoadyCompany, Inc., Burroughs Electric Company, Inc.,MollenauerPaintingCompany, Jed ProductsCompany, Universal Refrigeration, Inc., or ZackPlumbing and Heating, Inc., or by any other personengaged in commerce or in an industry affectingcommerce, to engage in a strike, or a refusal toperform any services, where an object thereof iseither to force or require any of the aforesaid or other523employers to cease doing business with The KrogerCo., to force or require The Kroger Co. to cease doingbusinesswithMercantileProperties,Inc ,orCharles R. Snyder, Inc., or to force or require TheKroger Co. to enter into an agreement which isprohibited by Section 8(e) of the Act.WE WILL NOT threaten, coerce, or restrain TheKroger Co., Altman-Coady Company, Inc., BurroughsElectricCompany, Inc.,MollenauerPaintingCompany,JedProductsCompany,UniversalRefrigeration, Inc., Zack Plumbing and Heating, Inc.,or any other person engaged in commerce or in anindustry affecting commerce for any of the objectivesset forth in the preceding paragraph.COLUMBUS BUILDING ANDCONSTRUCTION TRADESCOUNCIL, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)LOCAL UNIONNo.683,INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,AFL-CIO(Labor Organization)DatedByDatedBy(Representative)(Title)LOCAL UNION No. 200,UNITEDBROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA, AFL-CIO(LaborOrganization)(Representative)(Title)LOCAL UNION No. 189,UNITED ASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTINGINDUSTRY OF THEUNITED STATES ANDCANADA, AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati, Ohio45202, Telephone 684-3686.